UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6066


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LESTER JOHNSON, a/k/a Main,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:95-cr-00488-JFA)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Johnson, Appellant      Pro Se.     Sean Kittrell, Assistant
United   States Attorney,       Charleston,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lester   Johnson     appeals     the   district      court’s    orders

denying his motion for a reduction of sentence pursuant to 18

U.S.C.   § 3582(c)        (2006)        and    denying      his     motion        for

reconsideration.       We   have     reviewed       the   record    and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           See United States v. Johnson, No. 3:95-

cr-00488-JFA (D.S.C. Jan. 5, 2009 & June 22, 2009).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials    before      the    court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2